Case 1:19-cv-00612-WES-PAS Document 30-4 Filed 03/08/21 Page 1 of 8 PageID #: 220




                                   Exhibit "C"
Case 1:19-cv-00612-WES-PAS Document 30-4 Filed 03/08/21 Page 2 of 8 PageID #: 221
Case 1:19-cv-00612-WES-PAS Document 30-4 Filed 03/08/21 Page 3 of 8 PageID #: 222
Case 1:19-cv-00612-WES-PAS Document 30-4 Filed 03/08/21 Page 4 of 8 PageID #: 223
Case 1:19-cv-00612-WES-PAS Document 30-4 Filed 03/08/21 Page 5 of 8 PageID #: 224




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND

  MICHAEL P. O’NEIL and NICOLA             )
  GRASSO                                   )
                                           )
                                           )
  Plaintiffs,                              )
                                           )       Civil Action No. 1:19-cv-00612-WES-PAS
  v.                                       )
                                           )
  PETER F. NERONHA, in his Official        )
  Capacity as Attorney General of Rhode    )
  Island and COLONEL JAMES M. MANNI, )
  in his Official Capacity as the          )
  Superintendent of the Rhode Island State )
  Police                                   )
                                           )
                                           )
  Defendants.                              )
  ____________________________________)

                             DECLARATION OF

     COMES NOW,                      , and states as follows:

     1. I am an adult male resident of the State of             and am competent to testify as to the
  matters set forth in this declaration.

     2. I am the Vice President                                                            ocated in
                  The company’s website can be found at

     3. As part of its business,                                      sells stun guns throughout the
  United States of America where it is legal to do so.

     4. Upon review of the relevant sales data, I can quantify the number of stun guns sold to
  consumers in the United States during the years from 2010 until November 2020, and this table
  demonstrates how many stun guns the company has sold to consumers during that specific year:

                                 YEAR       STUN GUNS SOLD

                                 2020       149,404

                                 2019       158,836
Case 1:19-cv-00612-WES-PAS Document 30-4 Filed 03/08/21 Page 6 of 8 PageID #: 225




                                  2018      157,967

                                  2017      136,678

                                  2016      112,939

                                  2015      49,951

                                  2014      40,746

                                  2013      47,289

                                  2012      40,416

                                  2011      30,655

                                  2010      14,643

                                  TOTAL 939,524



     None of these sales were made to law enforcement officials or law enforcement agencies.

     5. From 2010 through today, the company has sold approximately 939,524 stun guns in the
  United States. This number does not take into consideration stun guns sold before 2010 as I was
  unable to verify the sales statistics for those years.

      6. As such, it is likely that the company has sold more than 1,000,000 stun guns in the United
  States.

     7. I understand that this declaration will be provided under SEAL to the Court and will not
  be shared with other entities or individuals outside of this matter as the data included in this
  declaration constitutes confidential business information of
  FURTHER, DECLARANT SAYETH NAUGHT.

  I certify under penalty of perjury under the laws of the United Sates that the foregoing is true and
  correct.

  Executed on November 30, 2020 in
Case 1:19-cv-00612-WES-PAS Document 30-4 Filed 03/08/21 Page 7 of 8 PageID #: 226




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND

  MICHAEL P. O’NEIL and NICOLA             )
  GRASSO                                   )
                                           )
                                           )
  Plaintiffs,                              )
                                           ) Civil Action No. 1:19-cv-00612-WES-PAS
  v.                                       )
                                           )
  PETER F. NERONHA, in his Official        )
  Capacity as Attorney General of Rhode    )
  Island and COLONEL JAMES M. MANNI, )
  in his Official Capacity as the          )
  Superintendent of the Rhode Island State )
  Police                                   )
                                           )
                                           )
  Defendants.                              )
  ____________________________________)

                              DECLARATION OF

     COMES NOW,                       and states as follows:

     1. I am an adult male resident of the State of              and am competent to testify as to the
  matters set forth in this declaration.

     2. I am the President of                                  located in

      3. As part of its business,                                 ells stun guns throughout the United
  States of America where it is legal to do so.

      4. Upon review of the relevant sales data,                           has sold more than 1.9
  million stun guns to civilians in the United States since July 2010. These sales do not include
  Tasers and apply only to civilians for their usage.

     5. I understand that this declaration will be provided under SEAL to the Court and will not
  be shared with other entities or individuals outside of this matter as the data included in this
  declaration constitutes confidential business information of
  FURTHER, DECLARANT SAYETH NAUGHT.
Case 1:19-cv-00612-WES-PAS Document 30-4 Filed 03/08/21 Page 8 of 8 PageID #: 227




  I certify under penalty of perjury under the laws of the United Sates that the foregoing is true and
  correct.

  Executed on January, 12, 2021 in
